Citation Nr: 1039957	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-04 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine from April 29, 1993 
to October 3, 2006, and in excess of          40 percent since 
October 4, 2006.

2.	Entitlement to an evaluation in excess of 20 percent for left 
lower extremity radiculopathy from June 10, 2004 to October 3, 
2006, and in excess of 40 percent since October 4, 2006.

3.	Entitlement to an evaluation in excess of 10 percent for right 
lower extremity radiculopathy from June 10, 2004 to October 3, 
2006, and in excess of 20 percent since October 4, 2006.

4.	Entitlement to an effective date earlier than June 10, 2004 for 
service connection for left lower extremity radiculopathy. 

5.	Entitlement to an effective date earlier than June 10, 2004 for 
service connection for right lower extremity radiculopathy. 

6.	Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
February 20, 1984 to April 10, 1984. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from          a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional  Office (RO) in 
Waco, Texas. That decision granted service connection for 
residuals of a back injury, and rated this disability at the 10 
percent level, effective from April 29, 1993. Also granted was 
service connection for radiculopathy of the right and left lower 
extremities, both with 10 percent ratings, effective June 10, 
2004. This latter award essentially constituted separate 10 
percent ratings for radiculopathy associated with the back 
condition (later classified by the RO as degenerative disc 
disease). The Veteran appealed from the initial assigned 
evaluations for his back disability, and associated lower 
extremity radiculopathy. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" rating 
based on changes in the degree of severity of it since the 
effective date of service connection). Moreover, he appealed the 
assigned effective dates upon which the above awards of benefits 
were to commence.
The Board previously considered this case in April 2008, denying 
the claim for an earlier effective date than April 29, 1993 for 
the grant of service connection of degenerative disc disease of 
the lumbar spine. The remaining claims were remanded for further 
evidentiary development, and following completion of the 
identified development have since returned to the Board. 

There is also on appeal the matter of entitlement to a TDIU. 
Through January 2009 correspondence the Veteran indicated that he 
sought a 100 percent rating in connection with the instant appeal 
due to "individual unemployability." Under applicable law, this 
raises an informal claim for entitlement to a TDIU. See e.g., 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a 
claimant submits evidence of a disability and makes a claim for 
the highest rating possible, and furthermore submits evidence of 
unemployability, VA must consider entitlement to a TDIU). 
Moreover, the Veteran has identified impairment of the lumbar 
spine as the disability underlying his unemployability, so the 
TDIU claim is inextricably intertwined with the increased rating 
issues that are already before the Board. Hence, the Board 
assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 
(Aug. 16, 1996). See also Rice v. Shinseki, 22 Vet. App. 447 
(2009).

The Board presently decides all issues but the TDIU claim 
on appeal. The issue of a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED directly to 
the RO. VA will notify the Veteran if further action is 
required on his part. 


FINDINGS OF FACT

1.	From April 29, 1993 to October 3, 2006, the Veteran's 
degenerative disc disease of the lumbar spine did not involve 
moderate limitation of motion, or since September 26, 2003, 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; combined range of motion 
not greater than 120 degrees; or, muscle spasm or guarding with 
abnormal gait or abnormal spinal contour. The Veteran also did 
not have constituent symptoms of Intervertebral Disc Syndrome 
(IVDS). 
2.	Since October 4, 2006, the Veteran's service-connected back 
disability has already been compensated under the maximum level 
allowable based upon the       pre-September 26, 2003 rating 
criteria for limitation of motion of the lumbar spine. 
Considering the revised rating criteria, the Veteran does not 
manifest any form of ankylosis of the thoracolumbar spine.  

3.	From June 10, 2004 to October 3, 2006, the Veteran's left lower 
extremity radiculopathy was moderate in degree, while the lower 
extremity radiculopathy on the right side was mild. 

4.	Since October 4, 2006, left lower extremity radiculopathy has 
been no worse than moderately severe. The same condition on the 
right side was moderate in degree.

5.	The Veteran had demonstrated left lower extremity radiculopathy 
as early as October 1993, warranting assignment of a separate 
compensable rating for left lower extremity radiculopathy from 
April 29, 1993 given that the underlying claim for increased 
rating for lumbar degenerative disc disease is already on appeal. 

6.	Meanwhile, the Veteran did not clearly manifest right lower 
extremity radiculopathy until the time of a June 2004 VA 
examination. 


CONCLUSIONS OF LAW

1.	The criteria are not met for a higher initial rating than 10 
percent for degenerative disc disease of the lumbar spine from 
April 29, 1993 to October 3, 2006, or a higher rating than 40 
percent since October 4, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003), and 
Diagnostic Code 5242 (2010).

2.	The criteria are not met for a higher initial rating than 20 
percent for left lower extremity radiculopathy from June 10, 2004 
to October 3, 2006, or a higher rating than 40 percent since 
October 4, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8520 (2010).

3.	The criteria are not met for a higher initial rating than 10 
percent for right lower extremity radiculopathy from June 10, 
2004 to October 3, 2006, or a higher rating than 20 percent since 
October 4, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 
4.3, 4.7, 4.10; 4.124a, Diagnostic Code 8520 (2010).

4.	Resolving reasonable doubt in the Veteran's favor, the criteria 
are met for the assignment of an earlier effective date of April 
29, 1993 for the grant of service connection for left lower 
extremity radiculopathy. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.400 (2010).

5.	The criteria are not met for the assignment of an effective 
date earlier than June 10, 2004 for the grant of service 
connection for right lower extremity radiculopathy.
6.	38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 
2010);                38 C.F.R. §§ 3.6, 3.102, 3.159, 3.400 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2010), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. A regulatory amendment 
effective for claims pending as of or filed after May 30, 2008 
removed the requirement that VA specifically request the claimant 
to provide any evidence in his or her possession that pertains to 
the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified 
at 38 CFR 3.159(b)(1) (2009).

In regard to the claims on appeal for higher initial evaluation 
and earlier effective date for compensation awarded for a lumbar 
spine disorder with radiculopathy to the lower extremities, the 
requirement of VCAA notice does not apply. Where a claim for 
service connection has been substantiated and an initial rating 
and effective date assigned, the filing of a Notice of 
Disagreement (NOD) with the RO's decision as to the assigned 
disability rating does not trigger additional 38 U.S.C.A. § 
5103(a) notice. In this case, because the claims for service 
connection for a degenerative disc disease of the lumbar spine, 
as well as associated radiculopathy have been substantiated, no 
further notice addressing the downstream disability rating or 
effective date requirements is necessary. In any event, the RO 
has provided the January 2006 Statement of the Case (SOC) and 
later Supplemental SOCs (SSOCs) that directly addressed the 
evidentiary requirements to substantiate the initial rating 
decision on appeal. 

The RO/AMC has taken appropriate action to comply with the duty 
to assist             the Veteran through obtaining records of VA 
and private outpatient treatment.          The Veteran has 
undergone VA medical examinations. See 38 C.F.R. §4.1 (for 
purpose of application of the rating schedule accurate and fully 
descriptive medical examinations are required with emphasis on 
the limitation of activity imposed by the disabling condition). 
The RO/AMC has also made diligent efforts pursuant to the Board's 
April 2008 remand to attempt to locate records pertaining to                    
the Veteran's receipt of Social Security Administration (SSA) 
disability benefits,   as well as complete medical records from 
during a period of incarceration at a state correctional 
facility. However, the SSA has responded that no such records are 
on file. Meanwhile, repeated attempts to contact the appropriate 
state agency regarding medical records during incarceration have 
similarly been unsuccessful. At this point, it may be fairly 
concluded that further measures to attempt to obtain the 
foregoing evidence would be futile, and the RO/AMC has no further 
duty to assist the claimant in this regard. In any event, it 
warrants mention that the Veteran's attorney has been able to 
locate and forward copies of the SSA's decision to award 
disability benefits, as well as numerous medical records from 
when the Veteran had a period of incarceration, some of which as 
stated below is of significant probative value to this case. So 
fortunately at least a portion of the evidence previously 
identified as missing has been located and associated with the 
record.         

In support of his claims, the Veteran has provided additional 
private treatment records, and numerous personal statements. He 
has not requested the opportunity   to appear at a hearing at any 
point. There is no indication of any further available evidence 
or information which has not already been obtained. The record as 
it stands includes sufficient competent evidence to decide the 
claims. See 38 C.F.R.         § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist  the 
Veteran.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the VCAA 
or the implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2010). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability. 38 C.F.R. § 4.1. 

Where as here, a veteran appeals the rating initially assigned 
for the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. In Fenderson, 12 Vet. App. at 
125-26, the Court recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection and a claim for an increased rating of a 
service-connected disorder. In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of the 
present appeal), separate ratings can be assigned for separate 
periods of time based on the facts found - "staged" ratings.

A.	Degenerative Disc Disease

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss. DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995). This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria. Id. See 
also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Effective September 23, 2002, VA initially revised the criteria 
for evaluating Intervertebral Disc Syndrome, codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003). Then effective 
September 26, 2003, VA revised the criteria for evaluating 
musculoskeletal disabilities of the spine, to include for IVDS. 
68 Fed. Reg. 51,454 (Aug. 27, 2003). At this time, the applicable 
diagnostic code was renumbered.         See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008). The Veteran's back disorder must 
therefore be evaluated under both the former and revised 
criteria, though the revised criteria may not be applied at any 
point prior to the effective date of the change. See 38 U.S.C.A. 
§ 5110(g) (West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Throughout the evaluation history of the Veteran's degenerative 
disc disease,          the RO has consistently in name applied 
those diagnostic codes corresponding to IVDS, when in fact the 
evidentiary basis upon which the RO has actually rated     the 
Veteran's service-connected disability has been orthopedic signs 
and symptomatology. Therefore, the Board addresses the relevant 
rating criteria beginning with mention of this orthopedic 
component to service-connected disability. 

Prior to the September 26, 2003 revision in rating criteria, 38 
C.F.R. § 4.71a,         Diagnostic Code 5292 pertained to 
limitation of motion of the lumbar spine.    Under Diagnostic 
Code 5292, a 10 percent rating was warranted for slight 
limitation of motion; a 20 percent rating for moderate limitation 
of motion; and a maximum 40 percent rating for a severe 
limitation of motion. 

The terms "moderate" and "severe" among other components of 
the rating criteria are not expressly defined in the rating 
schedule. Rather than applying a mechanical formula, the Board 
must evaluate all of the evidence to the end that its decisions 
are "equitable and just." 38 C.F.R. § 4.6. 

Since the September 26, 2003 regulatory revision, disorders of 
the lumbosacral spine are to be evaluated in accordance with VA's 
General Rating Formula for Diseases and Injuries of the Spine. 
The Veteran's service-connected degenerative disc disease may be 
classified under 38 C.F.R. § 4.71a, Diagnostic Code 5342,       
for degenerative arthritis of the spine, which in turn is to be 
evaluated under the General Rating Formula.  
 
This rating formula provides for the assignment of a 10 percent 
rating when there is forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more of the 
height. 

A 20 percent rating is for assignment upon a showing of forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; or 
a combined range of motion not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. 
 
A 30 percent rating is for assignment for forward flexion of the 
cervical spine of   15 degrees or less; or, favorable ankylosis 
of the entire cervical spine. A 40 percent rating is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine. 
 
A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. Under 
notes to the rating formula: 
 
Note (1) Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be separately evaluated under an appropriate diagnostic 
code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral rotation 
are 0 to 30 degrees. The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2). 
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted. Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (0 degrees) always represents favorable 
ankylosis. 

Also potentially applicable are the rating criteria for IVDS. 
Under the rating criteria for IVDS in effect prior to September 
23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293 provided a 10 
percent rating for mild intervertebral disc syndrome symptoms. A 
20 percent rating was warranted for moderate symptoms with 
recurring attacks.  A 40 percent evaluation required severe 
symptoms with recurring attacks and intermittent relief. 
Pronounced intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, warranted a 60 percent 
evaluation. 

The version of the rating criteria for intervertebral disc 
syndrome in effect from September 23, 2002 to September 26, 2003 
provided for two methods of rating this disorder. First, IVDS 
could be rated by combining separate ratings for chronic 
neurologic and orthopedic manifestations. A rating was also 
assignable based on the total duration of incapacitating episodes 
as follows: If there are incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks, a 10 percent 
rating is warranted; if at least 2 weeks but less than 4 weeks, a 
20 percent rating; if at least 4 weeks but less than 6 weeks, a 
40 percent rating is warranted; and where there are 
incapacitating episodes with a total duration of at least 6 weeks 
during the past 12 months, the assignment of a maximum 60 percent 
rating is warranted. Note (1) to the rating criteria provides 
that an incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.
 
The September 26, 2003 version of the rating criteria includes 
the same language from the previously revised regulation for 
rating IVDS under the General Rating Formula for Diseases and 
Injuries of the Spine or otherwise based upon the frequency and 
severity of its incapacitating episodes, whichever method results          
in the higher evaluation when all disabilities are combined. 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Having addressed the relevant rating criteria, in the instant 
case, there is on file the October 1993 report of Dr. J.R.H., 
private physician. At that time, the Veteran reported a history 
of ruptured disc in his back, and having pain in his back and 
hips made worse by bending forward, bending backward, coughing, 
sneezing and lying down. Pain pills and muscle relaxants reduced 
the pain. The pain kept the Veteran from working, sports and 
exercise, as well as household chores and sleeping.            He 
had numbness sometimes down his right leg. He denied bowel or 
bladder problems. He demonstrated burning and aching in his lower 
lumbar spine with some numbness going down his left leg. 

An examination showed that the Veteran had no motor loss to 
evaluation of his lower extremities. Sensory exam was normal. He 
had negative straight leg raising bilaterally. He had minimal 
tenderness to percussion over his lumbar spine, although he did 
complain on side to side motion of the lumbar spine. Review of            
x-rays showed evidence of Schmorl's nodes present in several 
areas in the lumbosacral spine, especially around L5-S1. The 
examiner indicated the Veteran likely had mechanical low back 
pain, and may have had a radicular component also. A program of 
pain relief medication and exercise was recommended. 

The September 1994 report of a physician who evaluated the 
Veteran while he was incarcerated states that the Veteran gave a 
10-year history of low back and leg systems after an in-service 
injury lifting a riding lawn mower. By the Veteran's report had 
an EMG study and was told that he had 30 percent damage to the 
nerves in his left leg. Apparently, a myelogram had been 
recommended, but the Veteran had declined. The Veteran now 
complained of pain in his low back and left leg to the calf with 
numbness and tingling to the outside of his left foot. Bending 
forward or to the right tended to cause increased pain in his 
back if he went too far.                  On a physical 
examination, there was prominence of the spinous process of L5 
posteriorly. Knee jerks and ankle jerks were 1+ bilaterally and 
equal. Toe and heel walking was done satisfactorily. Straight leg 
raising was negative to an arc of         80 percent. The 
physician gave a recommendation for the Veteran to limit lifting 
to 25 pounds, with no lifting above his waist or working 
overhead. Thereafter, a May 2001 nurse's review at a correctional 
facility indicates continued monitoring and treatment for 
symptoms of low back pain, with the prescription of light duty,             
no lifting and use of a brace. Treatment records dated from June 
2001 indicate an assessment of chronic back pain.

The medical records from a public university health facility show 
that in May 1999 an x-ray of the lumbar spine revealed narrowing 
of the L4-5 and L5-S1 discs with spurring of these bodies, and no 
acute pathology that could be identified. An April 2001 x-ray 
study indicated degenerative disc disease, diffuse bulging discs 
and osteophyte complexes present at L4-5 and L5-S1 resulting in 
mild thecal sac compression. 

The June 2003 report from a private hospital denotes that the 
Veteran presented with lumbar tenderness to palpation. Straight 
leg raising showed movement to        30 degrees with tenderness 
to internal rotation, and sensory function decreased along the 
lateral aspect of the thigh. The assessment was lumbosacral 
degenerative joint disease.

A November 2003 administrative decision issued by the Social 
Security Administration (SSA) indicates that the Veteran was 
found disabled for purpose of receiving benefits from the agency, 
effective from March 3, 2003, due to the presence of orthopedic 
conditions that included a back disorder. 

The March 2004 report from Dr. N.A.P., a private physician, 
indicated on musculoskeletal examination there was straightening 
of the lumbar curvature, and complaints of lumbosacral pain. 
Lateral flexion was 10 degrees on either side.         The 
Veteran could squat one-half of the way down, was able to walk on 
toes and heels, and was able to get on the examination table and 
lie down on his back. Straight leg raising passively was to 45 
degrees bilaterally, with complaint of pain in the lumbar spine, 
but no radiation of pain, tingling or numbness down the legs. The 
diagnosis was of degenerative disc disease of the lumbosacral 
spine, history of chronic back pain since 1984. 

The Veteran underwent a VA Compensation and Pension examination 
of the spine in June 2004, during which he described chronic 
lower back pain since in-service injury. He reported having pain 
radiating to the left buttocks lateral side of the left thigh to 
the left lateral calf to the left foot, associated with numbness 
in the same area. He described two incapacitating episodes in the 
past year, for which he was given injections of pain medication. 
His low back pain was aggravated with sudden movements, sitting 
too long and excessive walking. On objective examination, the 
lumbar spine had normal curvature and was nontender on palpation, 
with no deformities present. Straight leg raising left side 
produced L4-5 back pain at             30 degrees, and the same 
movement on the right side elicited pain at 70 degrees. There 
were decreased bilateral patellar reflexes, 1+ on the achilles 
bilaterally. There was decreased sensation on the lateral part of 
the left thigh, left calf and the left leg was about 1 to 2 times 
weaker than the right leg. Range of motion findings consisted of 
forward flexion to 70 degrees with pain, extension to 25 degrees 
with pain, right and left lateral flexion to 25 degrees each 
side, and right and left lateral rotation to 40 degrees each 
side. Active range of motion did not produce any weakness, 
fatigue or incoordination. Deep tendon reflexes were as 
previously stated. There was no foot drop bilaterally. The 
diagnosis was of a history of chronic low back sprain, with past 
history of having a lamina defect of L5 of developmental origin. 

Records of VA outpatient treatment include a May 2006 physical 
medicine and rehabilitation report indicating the Veteran 
described back pain, severe at that time, sharp and shooting 
spasms, with numbness, left leg worse than the right. Examination 
showed that range of motion was decreased in all phases due to 
lower back pain. Motion in the lower limbs was essentially 
normal, and there was no muscle atrophy there. Supine straight 
leg raising revealed lower back pain at              45 degrees 
bilaterally. The extremities showed no cyanosis, clubbing or 
edema. Pulses were well felt bilaterally. There was no joint 
deformity or subluxation anywhere. Spine alignment was normal. 
Sensory exam was normal, as were lower extremity reflexes. 
Plantar responses showed downgoing toes right and left side, with 
good tone and no clonus. The assessment was of lower back pain,                  
with radiculopathy, degenerative disc disease and degenerative 
joint disease,            with annular tear. 

Upon VA re-examination in November 2006, the Veteran described 
having been incapacitated due to his back condition for 60 days 
over the course of the last year. He estimated the severity of 
his condition at 9/10 at rest, and 10/10 with activity, and 
stated it was aggravated by standing at length, walking, and 
traversing stairs. He had diminished sensation of the entirety of 
the left leg. Physical examination revealed that deep tendon 
reflexes were absent at the knees bilaterally and at the left 
ankle, with a trace present in the right ankle. Straight-leg 
raising sign was positive at 35 degrees on the right and ended at 
40 degrees, which was a loss of 50 degrees because of pain, and 
on the right side was positive at 25 degrees and ended at            
30 degrees, a loss of 60 degrees because of pain. Range of motion 
consisted of forward flexion to 70 degrees, backward extension 10 
degrees, lateral bending to the left 20 degrees and to the right 
25 degrees, and lateral rotation 40 degrees in each direction. 
Paraspinous muscle tone was normal. There was no history of 
surgery, and the Veteran could take care of activities of daily 
living. His mobility was compromised in that he could not walk 
very far at a time. There was minimal curve at the lumbar level. 
The Veteran had diminished sensation to pinprick of the entirety 
of the left leg, the right lateral thigh, the right lateral calf 
and right foot. 
The impression was of degenerative disc disease of the lumbar 
spine with back pain, bilateral leg radiation to the left more 
than right; and peripheral neuropathy of the bilateral lower 
extremities, secondary to the above condition. The VA examiner 
further commented that there was no muscle atrophy. Lasegue's 
sign was negative. There was no fatigue or incoordination. There 
was lack of endurance in that             the Veteran could only 
walk a block at a time. He limped on the left leg as an 
expression of weakness. With repeated use, there was no 
additional pain, fatigue, weakness lack of endurance or 
incoordination.

The Veteran underwent a VA general medical examination in May 
2007, during which he described low back pain with progressive 
severity that radiated down the entirety of his left leg, and 
down to the calf on the right. The pain was 9/10 at rest and 
10/10 with activity, and aggravated by extended standing or 
periods of walking. It was objectively noted that tendon reflexes 
at the knees and ankles were absent bilaterally. There was 
diminished vibratory sensation of the left foot and absent 
sensation on the right, and diminished sensation to pinprick of 
the lateral thigh, medial calf, and fourth and fifth toes of both 
feet. Straight leg raising sign was positive at 70 degrees on 
both sides. Range of motion was forward flexion to             20 
degrees, backward extension to 10 degrees, lateral bending to 20 
degrees               left side and 25 degrees right side, and 
lateral rotation left 30 degrees and right                35 
degrees. There was an increase in paraspinous muscle tone on the 
right and almost complete loss of lumbar curve. There was no 
scoliosis. The impression was degenerative disc disease of the 
lumbar spine with low back pain, with right and left side L4-5 
radiculopathy. 

The examiner commented further that there was no additional 
limitation of motion observed when conducting repetitive motion 
testing, or during a flare-up. There was objective evidence of 
painful motion, spasm, and weakness and tenderness. The 
neurological findings showed bilateral L4-5 radiculopathy and 
absence of tendon reflexes in the legs. By the Veteran's own 
estimate he had been incapacitated for  60 to 70 days over the 
previous 12 months. 

On VA examination again in September 2009, the Veteran described 
having intermittent temporary relief from low back pain with 
chiropractic manipulation and other therapy. He noted a severe 
stabbing pain in his back that radiated down both lower 
extremities to feet and constant pins and needles in both lower 
extremities in the left down to the foot, and right down to the 
calf. There were no periods of    flare-up. There was no bowel or 
bladder incontinence. He had utilized a brace in the past which 
was of no benefit, but was then using a TENS unit which did seem 
to benefit him somewhat. There were no incapacitating episodes in 
the last month. Examination revealed a normal gait. There was 
tenderness along the lumbar paraspinous musculature and over the 
spinous processes of the lumbar spine. There was no palpable 
spasm. Range of motion was forward flexion to 45 degrees with 
pain throughout, extension was neutral with pain throughout, 
lateral rotation was to 20 degrees on the left side and 25 
degrees on the right, and right and left lateral flexion was 20 
degrees bilaterally. Straight leg raising was negative to 90 
degrees in the sitting position bilaterally. Motor strength was 
5/5 in both lower extremities of all muscle groups. Sensation was 
diminished in the left lower extremity in the S1-L4 dermatomes. 
Reflexes were absent in the knees, and 1+ in the ankles with 
reinforcement bilaterally. There were no additional limitations 
following repetitive use other than increased pain without 
further loss of motion. There were no flare-ups. There was no 
effective of incoordination, fatigue, weakness, or lack of 
endurance on the Veteran's spine function. X-rays and an MRI 
revealed mild neuroforaminal narrowing with degenerative disc 
disease of the lumbar spine.            The diagnoses was 
myofascial lumbar syndrome with intermittent nerve root 
irritation of both lower extremities, left greater than right due 
to intermittent nerve root compression from mild neuroforaminal 
narrowing. 

1.	From April 29, 1993 to October 3, 2006

The Board's consideration of the medical evidence chronicling the 
history of           the Veteran's service-connected low back 
disorder substantiates that the current assigned 10 percent 
rating remains warranted for the time period from April 29, 1993 
through October 3, 2006. All potentially applicable rating 
criteria has been noted in reaching this determination, including 
that pertinent following regulatory changes. Under the rating 
criteria in effect prior to September 26, 2003,    Diagnostic 
Code 5292 provided that slight limitation of motion of lumbar 
spine permitted assignment of a 10 percent rating. The next 
higher 20 percent evaluation required moderate limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292. 

When considering the competent evidence at hand from April 29, 
1993 up until this regulatory revision, the Veteran cannot be 
said to have manifested moderate limitation of motion. In this 
regard, the October 1993 private physician's report notes there 
was reported back pain on forward and backward bending, but 
objectively shows little in the way of restricted motion. There 
was minimal actual tenderness to the lumbar spine, and no range 
of motion studies were taken to document limitation of motion 
more precisely. Another early indicator of the severity of the 
Veteran's back disorder, a September 1994 physician's report, is 
similarly insufficient to offer a precise depiction of the 
orthopedic component of a back disorder. Here again, objective 
findings were generally lacking. While this is unfortunate, the 
Board's inquiry is limited by the scope of the record before it. 
Perhaps significantly, there are no other medical findings to 
otherwise suggest a prominent loss of range of motion, given in 
particular that straight leg raising was negative. Nor, for that 
matter, do the more recent 2001 treatment records, or November 
2003 SSA decision and its underlying medical records offer any 
greater insight into the degree of mobility present in the lumbar 
spine. In short, there is little to indicate or suggest that the 
Veteran had moderate limitation of motion of  the lumbar spine 
during the time period in question, as to objectively 
substantiate entitlement to a higher disability rating. 

Subsequently, the revised rating criteria were enacted, effective 
September 26, 2003. Both the former and revised criteria may be 
applied in rating the Veteran's service-connected back disability 
for the period since September 26, 2003, whichever is more 
favorable in result. Under the revised criteria, there were now 
three different means to establish a higher 20 percent rating: 
(1) forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees;   (2) or a combined 
range of motion not greater than 120 degrees; (3) or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. See 38 C.F.R.          § 4.71a (post-September 
26, 2003). 

Since September 26, 2003, the March 2004 private physician's 
report offers some discussion of range of motion, explaining that 
there was lateral flexion 10 degrees on both sides. This 
initially demonstrates the possibility of more limited range of 
motion. However, a much more comprehensive study was performed on 
VA examination in June 2004, and this time established lateral 
flexion to 25 degrees on both sides. Moreover, the Veteran 
demonstrated forward flexion to a full 70 degrees, and extension 
to 25 degrees -- out of normal range of motion of forward flexion 
to 90 degrees, and extension to 30 degrees. By all indication, 
there was no further diminution of motion upon active motion 
testing due to weakness, fatigue, or other forms of functional 
loss, as must be considered when objectively evaluating 
orthopedic disability. See DeLuca, supra; 38 C.F.R. §§ 4.40, 
4.45. Consequently, under the former criteria, the Veteran cannot 
be said to have manifested moderate limitation of motion. Under 
the revised criteria, the Veteran had retained mobility well 
outside the range of what corresponds to a 20 percent evaluation. 
Moreover, the combined range of motion well exceeded the total of 
120 degrees. Finally, there was no indication of muscle spasm or 
guarding, much less attendant complications of an abnormal gait 
or abnormal spinal contour. 

Meanwhile, there is also of record a May 2006 VA outpatient 
report, upon which a physician observed that objective range of 
motion was decreased in all phases due to lower back pain. 
However, no statement was offered as to the precise measurement 
of spinal range of motion, sufficient to even begin to assess                 
the Veteran's condition for rating purposes. Thus, the one 
comprehensive and detailed source of objective information on 
range of motion since September 26, 2003, remains the June 2004 
VA examination report, which for the reasons stated does not 
qualify for entitlement to any higher rating than 10 percent 
under either the former or revised rating criteria.

Apart from addressing the applicable rating criteria for 
orthopedic manifestations of a back disability, the Board notes 
that the criteria for IVDS also potentially apply, given the 
underlying diagnosis of disc disease. This notwithstanding, under 
the pre-September 23, 2002 version of the IVDS rating criteria, 
the Veteran is not shown to have experienced any recurrent 
attacks of IVDS symptoms. See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002). The Veteran described pain and discomfort that was 
generally elicited with physical activity, but did not inherently 
arise in the form of neurological manifestations of disc disease 
that severely incapacitated him. Notably, also, while the Veteran 
had absent ankle jerk and sciatic neuropathy,           he lacked 
other characteristic signs of IVDS, including muscle spasm, or 
other neurological disability appropriate to the site of the 
disease disc. Rather, his neurological disability primarily has 
involved sciatica radiating to the bilateral lower extremities -- 
and again, of a consistent but subdued nature, without the 
recurrent and severe symptomatic attacks with little relief 
suggesting IVDS. Moreover, applying the September 23, 2002 
regulatory revision, since that time        the Veteran also has 
not had incapacitating episodes of IVDS, i.e., instances of 
physician-prescribed bedrest for treatment of IVDS. See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2010). In summary, the medical 
evidence does not establish that in all likelihood the Veteran 
has experienced IVDS as incidental to his service-connected back 
disability, as a basis to assign any compensable rating in 
accordance with that condition. The presence of radiculopathy to 
both lower extremities is indeed confirmed, as the basis for a 
separate disability rating for both manifestations, but that does 
not alone establish the more generalized syndrome of IVDS for 
rating purposes, or for that matter IVDS to a compensable degree.

Accordingly, when considering all regulatory provisions, the 
Veteran's service-connected back disability prior to October 3, 
2006 has been properly evaluated   thus far as at the 10 percent 
level. 

2.	From October 4, 2006 to the Present 

The Board has further evaluated the time period since October 4, 
2006 to determine if there is any basis to assign greater than a 
40 percent evaluation for the Veteran's service-connected 
degenerative disc disease of the lumbar spine. The former and 
revised rating criteria have been considered in this regard as 
both are available for application. Having reviewed the medical 
evidence in light of the criteria pertaining to orthopedic 
impairment of a back disability, these findings do not correlate 
to          any higher disability evaluation. At the outset, 
under the pre-September 26, 2003 version of the rating criteria, 
the maximum assignable evaluation consists of a            40 
percent evaluation, this reflecting severe limitation of motion 
under 38 C.F.R.         § 4.71a, Diagnostic Code 5292. So there 
is no potentially higher schedular rating that is available per 
the former rating criteria. Turning to the revised rating 
criteria, post-September 26, 2003, the Veteran's back disability 
would be evaluated pursuant to the General Rating Formula for 
Disease and Injuries of the Spine, and per that rating formula 
the next higher 50 percent evaluation requires unfavorable 
ankylosis of the entire thoracolumbar spine. Throughout the 
timeframe under review, the most pronounced range of motion 
findings demonstrated were on VA examination in May 2007, at 
which point the Veteran still had retained forward flexion to                 
20 degrees, with no obvious further lost motion from functional 
loss due to pain, weakness, repetitive motion, or other factors 
to be considered. Stated simply, there was still movement of the 
thoracolumbar spine, and thus no sign of joint ankylosis.         
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis 
is complete immobility of the joint in a fixed position, either 
favorable or unfavorable). Therefore, under the revised 
provisions of the rating schedule, there was no means for the 
Veteran to demonstrate entitlement to the next higher 50 percent 
evaluation. 

Further inquiry does not show that the Veteran has manifested 
IVDS symptomatology to warrant rating under that criteria. Under 
pre-September 23, 2002 rating criteria (again, still applicable 
here given the date the Veteran filed his original claim) a 60 
percent rating applies for pronounced IVDS with persistent 
symptoms, and little intermittent relief. Under the revised 
criteria, also applicable, there must exist IVDS with 
incapacitating episodes with a total duration of at least  6 
weeks during the past 12 months. Once again, however, the VA 
examination history fails to yield evidence of IVDS-related 
symptomatology. Most recently,                  on examination in 
September 2009, the Veteran denied having had any incapacitating 
episodes of IVDS. Likewise, as previously noted, the extent of 
neurological impairment has consistently been limited to that 
involving sciatic neuropathy. There have not been additional 
neurological findings appropriate to the site of the diseased 
disc, or demonstrable muscle spasm. Thus, neurological impairment 
appears limited to sciatica, and for that matter, not 
symptomatology of IVDS of the frequency and severity 
contemplating a 60 percent rating. It also warrants mention that 
bilateral radiculopathy has already been duly compensated through 
separate assigned ratings for sciatic neuropathy of the lower 
extremities, and to assign an additional evaluation for this same 
condition pursuant to the definition of IVDS would violate VA's 
rule against pyramiding. See 38 C.F.R.             § 4.14 
(providing that under VA's "anti-pyramiding rule," the 
evaluation of the same manifestation under different diagnoses is 
to be avoided). See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

Therefore, since October 4, 2006, the most accurate 
representation of the Veteran's service-connected low back 
disability remains a disability rating at the 40 percent level. 

B.	Lower Extremity Radiculopathy 

The Board's basis for considering the Veteran's claims for 
increased ratings for lower extremity radiculopathy incorporates 
by reference the factual background   set forth above regarding 
the underlying lumbar spine degenerative disc disease condition. 

As to pertinent rating criteria, generally, neurological 
disorders are ordinarily to be rated in proportion to the 
impairment of motor, sensory or mental function. In rating 
peripheral nerve injuries and their residuals, attention should 
be given to the site and character of the injury, and the 
relative impairment in motor function, trophic changes, or 
sensory disturbances. 38 C.F.R. § 4.120. 
 
A note to 38 C.F.R. § 4.124a states that the term "incomplete 
paralysis" where involving peripheral nerve injuries, indicates 
a degree of lost or impaired function substantially less than the 
type picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration. Also, when peripheral nerve involvement is wholly 
sensory, the rating should be for the mild or, at most, the 
moderate degree. 
 
The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 
pertain to impairment involving the sciatic nerve. Under that 
diagnostic code, a maximum 80 percent evaluation is assignable 
for complete paralysis to this nerve group, where the foot 
dangles and drops, no active movement is possible of muscles 
below the knee, and flexion of the knee is weakened or (very 
rarely) lost. Further evaluations may be assigned for incomplete 
paralysis of this nerve group, when severe in degree, with marked 
muscular atrophy, warranting a 60 percent rating; moderately 
severe, warranting a 40 percent rating; moderate, a 20 percent 
rating; and mild, a 10 percent rating. 

1.	From June 10, 2004 to October 3, 2006

During this initial time period under evaluation, the Veteran's 
left lower extremity radiculopathy was rated at the 20 percent 
level, while the same disability on the right side was rated at 
10 percent. To warrant the next higher 40 percent rating on the 
left side, the Veteran would have to manifest moderately severe 
sciatic neuropathy; and to obtain a 20 percent rating on the 
right side, moderate impairment is required. See 38 C.F.R. § 
4.124a, Diagnostic Code 8520. 

Reviewing the evidence at hand, the Board cannot conclude that 
any higher rating than that already provided for bilateral lower 
extremity radiculopathy is objectively warranted. During the June 
2004 VA medical examination, the primary symptom associated with 
radiculopathy on both right and left sides was radiating pain. 
There was indication of bilateral patellar decreased reflexes, 
and also decreased sensation on the left side with the left leg 1 
to 2 times weaker than the right side. This initially suggests 
greater degree of severity of neurological disability, especially 
on the left side. However, a May 2006 VA outpatient record 
provides contrary findings, indicating normal motion in the lower 
limbs, no muscle atrophy, normal sensory exam, and normal lower 
extremity reflexes. Essentially, apart from radiating pain and 
some left side numbness, there was minimal objective indication 
of compensable neurological symptomatology. 

This constitutes the extent of the available evidence before the 
Board for this initial rating timeframe. In evaluating sciatic 
neuropathy, due consideration must be made to analyze the record 
in its entirety, to obtain a single disability picture. See 38 
C.F.R. § 4.2 ("It is the responsibility of the rating specialist 
to interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."). See also, Ardison 
v. Brown, 6 Vet. App. 405, 407 (1994). Here, despite the June 
2004 VA examination findings, there was a wholly different 
portrayal of service-connected disability two years later, when 
any such condition would presumably be expected to have worsened. 
It can reasonably be interpreted that the Veteran during the 
relevant timeframe did not have any muscular atrophy (as 
subsequent VA examiners have also indicated), and to the extent 
there were diminished sensation and reflexes, these were not 
conditions of a permanent or significantly debilitating nature to 
correspond to the higher ratings sought. 

Based on the foregoing, the existing assigned disability ratings 
for lower extremity radiculopathy should remain in effect. That 
is to say, it is not established that either the left leg had 
moderately severe neurological impairment, or that the right leg 
had moderate impairment.

2.	From October 4, 2006 to the Present 

Since October 4, 2006, left lower extremity radiculopathy was 
rated at 40 percent level, while the same condition on the right 
side was rated at 20 percent. The next higher available 
evaluations would consist of a 60 percent rating on the left side 
for severe impairment with marked muscular atrophy, and on the 
right side a 40 percent rating for moderately severe impairment. 
See 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

The record reflects that on VA examination in November 2006, 
there was present diminished sensation of the entirety of the 
left leg, and diminished sensation to pinprick of the right 
lateral thigh, the right lateral calf and right foot. Deep tendon 
reflexes were absent at the knees bilaterally and at the left 
ankle, with a trace present in the right ankle. There was no 
indication of muscle atrophy. From these findings, the right 
lower extremity clearly had sensory impairment, but no indication 
of any motor or other functional impairment. Under such 
circumstances, with wholly peripheral nerve involvement, this 
disability should be rated as no more than moderate in degree. 
See Note to 38 C.F.R. § 4.124a. Moreover, it is acknowledged that 
the sensory involvement on the left side was somewhat worse. 
Here, again, however, there is no indication of motor 
dysfunction. In addition, the criteria set forth for the next 
higher 60 percent rating on the left side, contemplates marked 
muscular atrophy, which has not manifested in this case in any 
form. Therefore, this preliminary VA examination does not support 
assignment of any higher ratings for either right or left side 
lower extremity radiculopathy.

The remaining VA examination findings essentially confirm the 
foregoing conclusion. On the VA examination of May 2007, there 
was diminished sensation and reflexes to both lower extremities, 
worse on the left side, but again no signs of motor limitation, 
weakness, or other impairment, particularly absent any documented 
signs that the musculature was affected. Involvement again 
appeared to be wholly sensory. Similar findings are noted in 
September 2009 VA examination report. Here, despite the described 
severity of radiating pain and some instance of diminished 
sensation, primarily upon the left side, and some diminished knee 
reflexes, muscle strength in both lower extremities remained 5/5. 
Consequently,          it cannot be established that neurological 
involvement from lower extremity on either side was of a nature 
beyond the wholly sensory type. At the very least, Diagnostic 
Code 8520 directs that for a 60 percent evaluation, there exist 
marked muscular atrophy, which was not present on the right side. 
And the express denotation of such requirement for 60 percent 
implies that to attain a 40 percent rating per Diagnostic Code 
8520, some muscular involvement should be present; or at minimum, 
equivalent serious symptomatology beyond sensory impairment, 
which has not been demonstrated for the right side as well.  

Accordingly, it is determined that the current assigned schedular 
ratings for            the Veteran's bilateral radiculopathy to 
the lower extremities since October 4, 2006, are best supported 
by the existing record. 

C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected disabilities under evaluation have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. A more detailed 
discussion of              the Veteran's employability will be 
addressed in future discussion of his TDIU claim. However, there 
is no showing of unique characteristics of degenerative disc 
disease, with neurological impairment, with a determinative 
impact upon employability, beyond that consistent with his 
existing disability ratings. In any event, the Veteran's service-
connected disorders also have not necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the absence of 
the evidence of such factors,       the Board is not required to 
remand this case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased 
ratings for degenerative disc disease of the lumbar spine, and 
bilateral radiculopathy to the lower extremities. This 
determination takes into full account the potential availability 
of any further "staged ratings" based upon incremental 
increases in severity of service-connected disability during the 
pendency of the claims under review. The preponderance of the 
evidence is against the claims, and under these circumstances the 
benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.

Earlier Effective Date 

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. 
Except as otherwise provided, the effective date of an evaluation 
and an award of compensation benefits that is based on an 
original claim, claim reopened after a final disallowance, or 
claim for increase will be the date the claim was received or the 
date entitlement arose, whichever is later. See 38 C.F.R. § 
3.400. 
 
The specific provision for the assignment of an effective date 
for an award of compensation benefits following the grant of an 
original claim for service connection, is that the effective date 
will be the day following separation from active service or date 
entitlement arose if the claim is received within one year after 
separation from service, and otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later. See 38 
C.F.R. § 3.400(b)(2)(i). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any 
communication indicating intent to apply for a benefit under the 
laws administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, the 
benefit sought. 38 C.F.R.                  § 3.155(a); Criswell 
v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 
F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain 
language of the regulations require a claimant to have an intent 
to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 
1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim 
for benefits must be in writing).

The first line of inquiry into whether an earlier effective date 
than June 10, 2004  for the award of service connection for right 
and left lower extremity radiculopathy is warranted, is to 
determine whether there was a previous pending claim for 
entitlement to that benefit prior to June 10, 2004. Under the 
circumstances of           this case, service connection for both 
right and left lower extremity radiculopathy was granted on a 
secondary basis to the Veteran's service-connected lumbar spine 
disability. See 38 C.F.R. § 3.310(a) (providing that a disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service-connected). By this logic, the 
original date of claim would consist of when               the 
Veteran filed such a claim for secondary service connection. 
Service connection then could not be established any earlier than 
that date of claim. 

The analysis into the applicable original date of claim does not 
end here, however. Indeed, the symptomatology underlying 
radiculopathy along the sciatic nerve is directly related to, and 
arguably just another manifestation of lumbar spine degenerative 
disc disease. The conditions are essentially one in the same, the 
radiculopathy being an extension of referred low back pain. 
Therefore, the RO's prior decision to grant service connection 
for lower extremity radiculopathy was more akin to assigning a 
separate rating for different manifestations of the same 
underlying condition. As the claim for increased rating for 
lumbar spine degenerative disc disease dating back to April 29, 
1993 is already before the Board, it follows that entire time 
period dating back to April 29, 1993 may be considered as to when 
a separate rating is assignable for lower extremity 
radiculopathy. As such, anytime dating back to the original 
effective date of service connection for lumbar degenerative disc 
disease is fair game for the onset of benefits for radiculopathy.  
All that remains would be to show that the Veteran actually had 
symptomatology of right and/or left lower extremity radiculopathy 
to qualify for an earlier effective date. 

Simply stated, though the issue on appeal was couched in terms of 
an earlier effective date for service connection, the Board will 
apply the principles pertaining to assignment of separate 
additional ratings, where the evaluation of the underlying 
disability is already on appeal. 

To this effect, on review of the record, there is sufficient 
indication that on or around April 29, 1993, the Veteran already 
had left lower extremity radiculopathy. 
The October 1993 private physician's report indicates the Veteran 
demonstrated burning and aching in his lower lumbar spine, with 
some numbness going down his left leg. Notably, a sensory and 
motor exam at that time was normal. Still, less than a year 
later, a September 1994 physician's report relates that the 
Veteran gave an account of an EMG study and being told that he 
had 30 percent damage to the nerves in his left leg. While the 
copy of such an EMG study was never actually obtained, such a 
statement from the Veteran is highly credible, particularly since 
not offered in connection with any claim for compensation. There 
also was observed manifestations of pain in the left leg to the 
calf with numbness and tingling to the outside of his left foot. 
Consequently, when considering that the disability rating for 
lumbar degenerative disc disease is already on appeal retroactive 
to the initial effective date of service connection, pursuant to 
a Fenderson claim, and as well the objective symptomatology as 
early as October 1993, the Board will resolve reasonable doubt in 
the Veteran's favor and conclude that he had left lower extremity 
radiculopathy as of April 29, 1993. Hence, a separate rating for 
left lower extremity radiculopathy was objectively indicated. 
Given that the issue as appealed was under the principles of 
service connection, stated somewhat differently therefore, an 
earlier effective date for service connection for left lower 
extremity radiculopathy of April 29, 1993 is warranted. 

The Board cannot reach the same conclusion about right lower 
extremity radiculopathy, inasmuch as there is a single isolated 
complaint from October 1993 of numbness along the right leg, not 
linked with any component of the underlying back syndrome, and no 
further mention of this symptomatology until more than          
10 years later. So a separate rating for right lower extremity 
radiculopathy any earlier than June 10, 2004 is not warranted. 
Consequently, the assigned effective date for the grant of 
service connection for right lower extremity radiculopathy 
remains that of June 10, 2004. 

In summary, the competent and probative evidence permits the 
assignment of           an earlier effective date of April 29, 
1993 for the grant of service connection for         left lower 
extremity radiculopathy. Following the Board's decision in this 
regard, the RO will implement this decision and assign the 
correct disability evaluation for the time period from April 29, 
1993 through June 9, 2004.

Meanwhile, the claim for an effective date earlier than June 10, 
2004 for the         grant of service connection for right lower 
extremity radiculopathy is denied.                   The 
preponderance of the evidence is against this claim, and hence 
the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.








ORDER

The claim for a higher initial rating than 10 percent for 
degenerative disc disease of the lumbar spine from April 29, 1993 
to October 3, 2006, and a higher rating than 40 percent since 
October 4, 2006, is denied. 

The claim for a higher initial rating than 20 percent for left 
lower extremity radiculopathy from June 10, 2004 to October 3, 
2006, and a higher rating than       40 percent since October 4, 
2006 is denied. 

The claim for a higher initial rating than 10 percent for right 
lower extremity radiculopathy from June 10, 2004 to October 3, 
2006, and a higher rating than        20 percent since October 4, 
2006 is denied. 

An earlier effective date of April 29, 1993 for the award of 
service connection for left lower extremity radiculopathy is 
granted, subject to the law and regulations governing the award 
of VA compensation benefits.  

An effective date earlier than June 10, 2004 for the grant of 
service connection for right lower extremity radiculopathy is 
denied.














REMAND

There is additional development required before the Veteran's 
TDIU claim may undergo a decision. 

Initially, the Veteran should be provided correspondence advising 
him of the procedures for the development of this claim under the 
Veterans Claims Assistance Act of 2000. Such notice 
correspondence must inform him as to the evidence necessary to 
substantiate his claim, as well as the joint responsibility 
between          VA and himself to obtain this evidence and 
information.

Moreover, the Veteran should have the opportunity to complete a 
VA Form               21-4121, Formal Application for a TDIU, so 
that he may provide all pertinent educational and vocational 
history. 

In addition, at this stage a competent medical opinion addressing 
the Veteran's employment capacity in view of his service-
connected disabilities would be helpful to deciding this appeal. 
A prior VA examination from May 2007 indicated that         the 
Veteran's back disorder would render him unemployable, but did 
not elaborate as to the potential for participation in a more 
sedentary form of employment. Clarification regarding the 
Veteran's occupational capacity is necessary. Another VA 
examination therefore will be requested for this purpose. See 38 
U.S.C.A.                § 5103A(d) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim).

Accordingly, this claim is REMANDED to the Regional Office for 
the following action:

1.	Prior to further consideration of the claim 
for a TDIU, the RO should send the Veteran a 
VCAA letter in accordance with 38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002 & Supp. 
2010), and all other applicable legal 
precedent. 
2.	Also send the Veteran a copy of VA Form 21-
8940, Formal Application for a TDIU.

3.	The RO should schedule the Veteran for a VA 
general medical examination. The claims 
folder must be made available for the 
examiner to review. The examiner is then 
requested to provide an opinion as to whether 
the Veteran is incapable of securing and 
maintaining substantially gainful employment 
due to the severity of one or more of his 
service-connected disabilities. In providing 
the requested determination, the examiner 
must consider the degree of interference with 
ordinary activities, including capacity for 
employment, caused solely by the Veteran's 
service-connected disabilities, as 
distinguished from any nonservice-connected 
physical or mental condition. The requested 
opinion must also take into consideration the 
relevant employment history, or lack thereof. 
The VA examiner should further indicate 
review of the conclusion of an May 2007 VA 
examiner that the Veteran was not employable 
due to his back disorder. If an opinion 
cannot be rendered without resorting to pure 
speculation, please explain why this is not 
possible.

4.	The RO should then review the claims file. 
If any of the directives specified in this 
remand have not been implemented, appropriate 
corrective action should be undertaken before 
readjudication. Stegall v. West, 11 Vet. App. 
268 (1998).

5.	Thereafter, the RO should readjudicate the 
claim for a TDIU, based upon all additional 
evidence received. If the benefit sought on 
appeal is not granted, the Veteran and his 
attorney should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to             the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


